NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                               For the Seventh Circuit 
                                Chicago, Illinois 60604 
                                             
                             Submitted December 21, 2016* 
                              Decided December 22, 2016 
                                             
                                        Before 
 
                          DIANE P. WOOD, Chief Judge 
                           
                          RICHARD A. POSNER, Circuit Judge 
                           
                          JOEL M. FLAUM, Circuit Judge 
 
No. 16‐1240 
 
UNITED STATES OF AMERICA,                      Appeal from the United States 
      Plaintiff‐Appellee,                      District Court for the Southern District 
                                               of Illinois. 
      v.                                        
                                               No. 02‐cr‐40076‐JPG 
THURMAN E. McCLAIN,                             
      Defendant‐Appellant.                     J. Phil Gilbert, 
                                               Judge. 
 

                                       O R D E R 

       Thurman McClain was sentenced in 2003 to 192 months’ imprisonment as an 
Armed Career Criminal, see 18 U.S.C. §§ 922(g)(1), 924(e). He completed that prison 
term in 2012 and commenced what initially was a 5‐year term of supervised release, but 
twice he has been sent back to prison after violating conditions of his release. McClain 
presently is serving a 4‐year term of reimprisonment imposed in 2013, which is 

                                                 
            * We have unanimously agreed to decide this case without oral argument 

because the briefs and record adequately present the facts and legal arguments, and oral 
argument would not significantly aid the court. See FED. R. APP. P. 34(a)(2)(C). 
No. 16‐1240                                                                             Page 2 
 
expected to end in May 2017. After that he again will be on supervised release for 
another 6 months. 
        
       McClain did not appeal after his conviction or after either revocation of 
supervised release. Neither has he ever filed a postconviction motion under 28 U.S.C. 
§ 2255—at least not openly. But underlying this appeal is McClain’s “motion to reduce 
sentence,” ostensibly premised on 18 U.S.C. § 3583(e)(3) and (h). Those provisions 
regulate how long a defendant may be reimprisoned and further monitored after 
revocation of supervised release. See generally United States v. Ford, 798 F.3d 655, 661–63 
(7th Cir. 2015); United States v. Rogers, 382 F.3d 648, 651–52 (7th Cir. 2004). McClain’s 
motion, which he filed in 2015, argues that, by statute, the maximum term of 
reimprisonment after his second revocation was 18 months, not 4 years. The district 
court, reasoning that it did not have subject‐matter jurisdiction to address the legality of 
a term of reimprisonment imposed nearly two years previously, dismissed McClain’s 
motion. McClain has appealed that ruling. 
        
       The district court was mistaken in concluding that it lacked jurisdiction over 
McClain’s motion. Section 3583 did not authorize that motion, but, as the government 
acknowledges here, McClain’s motion argues that his 4‐year term of reimprisonment 
exceeds the maximum allowed by law, and thus the court could have construed the 
submission as a motion under 28 U.S.C. § 2255 (after warning McClain about the 
consequences of doing so). See Castro v. United States, 540 U.S. 375, 383 (2003); 
United States v. Hernandez, 436 F.3d 851, 855–56 (8th Cir. 2006); United States v. Pregent, 
190 F.3d 279, 283 (4th Cir. 1999). The passage of time might have been an impediment, 
see 28 U.S.C. § 2255(f), but untimeliness is not a jurisdictional concern, Boulb v. 
United States, 818 F.3d 334, 339 (7th Cir. 2016). 
        
       That does not mean, however, that the district court should have given McClain 
the option of proceeding under § 2255. His conclusory, three‐page motion did not give 
the court any reason to question the legality of McClain’s current term of supervised 
release. The only hint of McClain’s theory is his mischaracterization of his § 922(g)(1) 
conviction as “Class C or D”; that crime normally is a Class C felony carrying a 10‐year 
maximum term of imprisonment, but life imprisonment is possible with an ACCA 
enhancement, making the crime a Class A felony. See 18 U.S.C. §§ 924(a)(2), (e)(1), 
3559(a)(1), (3). In his appellate brief, McClain clarifies his contention that he no longer 
qualifies as an armed career criminal after Johnson v. United States, 135 S. Ct. 2551 (2015), 
which declared the ACCA’s residual clause to be unconstitutionally vague. McClain 
says that, if he is not an armed career criminal, the maximum term of reimprisonment 
No. 16‐1240                                                                          Page 3 
 
on his latest revocation of supervised release would be two years instead of five, 
making his current four‐year term illegal. See 18 U.S.C. § 3583(h).   
        
       McClain’s argument is foreclosed by Dawkins v. United States, 809 F.3d 953 (7th 
Cir. 2016). McClain specifically contends that his three Illinois convictions for 
residential burglary in violation of 720 ILCS 5/19‐3 are not ACCA predicates. Yet 
Dawkins holds that residential burglary under § 5/19‐3 is “burglary” as defined in Taylor 
v. United States, 495 U.S. 575 (1990), thus making the crime an appropriate ACCA 
predicate without regard to the invalidated residual clause. See Dawkins, 809 F.3d at 
956. 
        
       As a final matter, the government’s argument that McClain filed his notice of 
appeal a day late is frivolous. Recent amendments to the prisoner mailbox rule clarify 
that a declaration or notarized statement from McClain is not needed to establish 
compliance with that rule; evidence, such as a postmark or date stamp, showing that 
the notice was timely deposited into the institutional mail with appropriate postage is 
enough. FED. R. APP. P. 4(c)(1)(A). And even before the recent amendments we had read 
Rule 4(c)(1) in a commonsense manner. See Taylor v. Brown, 787 F.3d 851, 858–59 & n. 10 
(7th Cir. 2015) (noting that prisoner obviously need not comply with Rule 4(c)(1)’s 
command to certify that postage has been prepaid if filing is done by prison staff 
electronically). McClain’s envelope is postmarked February 3, one day before the date 
on which, according to the government, it was due. 
        
                                                                                AFFIRMED.